Title: To George Washington from Brigadier General William Maxwell, 29 September 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            [Elizabethtown, N.J.] 29th Septr 1778
          
          Your Excellency’s Favour of the 27th Inst. came to hand since I sent of[f] mine of th[i]s morning, I shewed it to General Heard and as many of the Colls as was handy, likewise Mr Caldwell that was here as he knew how the Stores was sittuated in Morristown; We were all of opinion that had Your Excellency received my last Letters and known the sittuation of General Winds and his strength that he is occasionaly on the East & West side of aquackinac Bridge that he occupies partley the same ground that You have aloted for me; that the Enemy makes no Moves over the Hackensack &Ca worth mentioning; I say We think that had Your Excellency been informed with all these circumstances and the likelyhood of the Enemy crossing here and pillageing this part of the country, as my last letters has shewn You would not have ordered me up to Acquackinac or in that neighbour hood, I have therefore concluded to stand fast with my Brigade at least till 
            
            
            
            an Answer from Your Excellency arives to some of my last Letters or till the Enemy offers to make some advances to the Westward, in that case I shall move Immediately and endeavour to fall on their flank or Rear. I send a Field Officer to General Winds dayly to have the necessary Intiligence forwarded to Your Excellency and to me, and will do so. I am Your Most Obedient Humble Servt
          
            Wm Maxwell
          
        